Title: From James Madison to the Senate, 26 February 1816
From: Madison, James
To: Senate


                    
                        
                            February 26th. 1816.
                        
                    
                    I nominate,
                    William Little, of Massachusetts, to be principal assessor of the 11th Collection district of the same state.
                    Richard Douglass, of Ohio, to be principal assessor for the 3d Collection district of the same state in the place of James Denny deceased.
                    Nicholas Scales, of Tennessee, to be principal assessor of the 5th Collection district of the same state in the place [of] John R Bedford resigned.
                    George W. Hardwicke, of Georgia, to be Collector for the 3d collection district of Georgia in the place of D.W. Crawford, resigned.
                    
                        
                            James Madison
                        
                    
                